DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Applicant’s amendment filed 5/6/2022 is acknowledged. Claims 1,7-8 and 14-19 are pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1,7-8 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1,7,8 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 8, the claimed subject matter of “ a controller in communication with the vibration sensor to receive the vibration signal and the refrigeration system” renders the scope of the claim indefinite since it is not clear what component of a refrigerant system that the controller is to receive. It is not clear how a controller is to receive the refrigerant system as a whole. 
For examination purpose, the controller is to receive the vibration signal. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson et al. (US 2019/0047353A1) in view of Meeuwsen (US 2015/0039139A1).  Regarding claims 1 and 15, Williamson discloses (figures 1-2, paragraphs 33, 35 and 37) vehicle with an HVAC system, the HVAC system comprising a compressor (20) within a refrigerant system in a HVAC system; a vibration sensor that generates a vibration signal indicating a vibration of the component (paragraph 33); and a controller (30) in communication with the vibration sensor to receive the vibration signal, wherein the controller (30) is configured to determine whether the vibration signal corresponds to a predetermined vibration value and for adjusting the operation of the refrigerant system if the vibration signal corresponds to the predetermined vibration value (paragraphs 31,32 and 37).  Williamson further discloses (figure 2) that the controller (30) is integrated into the component (20).  The term “integrated” is interpreted as “being incorporated into a larger unit” and the applicant discloses (figure 3) that the controller (314) is integrated with the compressor by linking or communicating with the compressor (304). Therefore, it is reasonably to read the controller (30) is integrated into the compressor (20) since they are linking and communicating information between them to form a compressor control system. Williamson does not disclose that the vibration sensor is integrated into the compressor.  Meeuwsen discloses (figure 3 and 35) a refrigeration system that has a vibration control system which includes a vibration sensor (64) integrated into a compressor (18) which can  accurately measure the vibration of the compressor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Meeuwsen’s teaching in Williamson for a purpose of accurately measuring the vibration of the compressor. 
Regarding claim 7, Williamson further discloses (paragraph 32) that the controller (30) adjusts operation of the refrigerant system by adjusting operation of one of a compressor (20).
  Regarding claims 16-18, Williamson discloses (paragraphs 32,33 and 37) a look up table which is determined during the manufacturer’s design phase, wherein the look-up table including a measured vibrations and frequency of the compressor (each running frequency has a corresponding measured vibration, which is to make up a look-up table)  and the controller is programed to exclude operation at one or more compressor frequencies which produce a vibration nuisance. (paragraphs 32 and 37). Regarding claim 19, Williamson discloses (paragraph 37)  that the controller (30) maybe configured or reconfigured, by reprograming or data table adjustment to avoid sustained operation at the nuisance frequency during operation; and maintain the operation for a sustained period at a reduced nuisance frequency. 
Claims 1,7,8,14,15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meeuwsen (US 2015/0039139A1) in view of Samoto et al. (US 2016/0010924A1).  Regarding claims 1,8 and 15, Meeuwsen discloses (figure 3, paragraphs 35 and 36) an HVAC system, the HVAC system comprising a compressor (18) and an evaporator (14) within a refrigerant system in a HVAC system; a vibration sensor (64 or 60) that generates a vibration signal indicating a vibration of the component; and a controller (34,36,52) in communication with the vibration sensor to receive the vibration signal, wherein the controller is configured to determine whether the vibration signal corresponds to a predetermined vibration value and for adjusting the operation of the refrigerant system if the vibration signal corresponds to the predetermined vibration value (paragraph 36, lockout/stop bands are determined).  Meeuwsen further discloses (figure 3) that the controller is integrated into the compressor or the evaporator.  The term “integrated” is interpreted as “being incorporated into a larger unit” and the applicant discloses (figure 3) that the controller (52,36,34)  is integrated with the compressor or evaporator by linking or communicating with the components via line 58. Therefore, it is reasonably to read the controller is integrated into the compressor (20) or the evaporator since they are linking and communicating information between them to form a compressor or evaporator control system. Meeuwsen further discloses (figure ) that a vibration sensor (64 or 60) integrated into a compressor (18) or the evaporator (14) respectively. Meeuwsen does not disclose a vehicle that having the HVAC system.  Samoto discloses (figure 1 and paragraph 25) a vehicle that has an air conditioner (10) for a purpose of providing conditioned air to a passenger compartment of the vehicle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Samoto’s teaching in Meeuwsen’s device for a purpose of providing conditioned air to a passenger compartment of the vehicle.
Regarding claims 7 and 14, Meeuwsen further discloses (paragraph 31) that the controller is able to adjusts operation of the refrigerant system by adjusting operation of one of a compressor motor, guide vane and other component of the system.
Regarding claim 19, Meeuwsen discloses (paragraph 52)  that the speed of the compressor motor is adjusted to work at the frequency only outside of the frequency lockout band, which is based on vibration specification data.  Therefore, if the frequency is out of this lockout band, the adjustment of the variable speed is ceased. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meeuwsen and Samoto as applied to claim 15 above, and further in view of Mehta et al. (US 2015/0300684A1).  Meeuwsen discloses that the  Meeuwsen substantially discloses all of applicant’s claimed invention as discussed above except for the limitation of a lookup table for vibration values and corresponding operation adjustment signals and the controller adjust operation of the refrigeration system if the vibration signal corresponds to the predetermined vibration signal in the look up table.. Mehta discloses (figures 2-3 and paragraphs 59-60) an HVAC system that has a controller includes a loop-up table including a plurality of predetermined vibration values and corresponding refrigerant operation adjustment signals. (maximum sound level and corresponding compressor or fan speed) and the controller is configured to skip certain compressor and/or fan speed that cause structural vibration (adjust the compressor speed or fan that generate maximum sound level) for a purpose of allowing the refrigerant system to operate within the sound or vibration limit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Mehta’s teaching in the combination device of Meeuwsen and Samoto for a purpose of allowing the refrigerant system to operate within the sound or vibration limit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/           Examiner, Art Unit 3763